         Case 4:18-cv-00769-YGR Document 41 Filed 07/09/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

 Date: 7/9/2019                  Time: 2:21pm-2:25pm           Judge: YVONNE
                                                               GONZALEZ ROGERS
 Case No.: 18-cv-00769-YGR       Case Name: Martin v. Cattlecar of Delaware, Inc.

Attorney for Plaintiff: Roman Otkupman
Attorney for Defendant: Eric Meckley; Maureen N. Beckley and Thomas McAndrew

 Deputy Clerk: Frances Stone                           Court Reporter: Pam Hebel


                                       PROCEEDINGS
Plaintiffs’ Motion for Final Approval of Class Action Settlement [Dkt. No. 38; 40]- HELD and
SUBMITTED

Plaintiff’s Motion for Attorneys’ Fees, Costs, Claims Administration Expense and
Incentive/Service Awards to the Class Representative [Dkt. No. 37]- HELD and SUBMITTED

The Court will set a Compliance hearing for 120 days out for the filing of the Post Distribution
Accounting.

Order to be prepared by: Court



Notes: Updated Judgment with the settlement agreement attached and any other referenced
documents to be submitted to the Court in editable form and emailed to the proposed email box
